Title: From John Adams to Josiah, III Quincy, 25 November 1808
From: Adams, John
To: Quincy, Josiah, III



My dear friend
Quincy 25th: Novr: 1808.

I owe you a thousand thanks, to speak in the good old English form of civility, for the Speech and the documents. You are greatly to be pitied, I mean all of you, of all parties, for I see you must labour very hard and with much anxiety, without the smallest hope, that I can discern of preserving yourselves and us the people from very dull times. If you continue the Embargo the times will be hard. If you institute a total non-intercourse the times will not be more cheerful. If you repeal the Embargo, circumstances will occur of more animation, but perhaps not more profit or more comfort. If you arm our merchantmen that will be war. The blood will not stagnate it is true; but it may run too freely for our health or comfort. If you declare war against France and England at once, this will be sublime, to be sure, and if we had a Dutch Navy, and a Van Tromp to sail up the Thames and a De Ruiter to sail up the Seine, we might gain as much by it as the Dutch did, when they warred against England France and Spain at once; that is we might obtain by it much wealth and a good peace. I have made up my mind for hard, dull times in all events. I reconcile myself to my our destiny as well as I can, by considering that we are yet in a much better situation than any other Nation and that we cannot probably be in a worse whatever may happen.
I have another resource too for reconciling myself to our fate and that is by running over again the history of the world.
I have just finished Voltaire’s manners and spirit of Nations, which is a miniature of Universal history. When I find that this globe has been a vast theatre on which the same tragedies and Comedies have been acted over and over again in all ages and Countries how can I hope that our Country should escape the universal calamity. Despair itself hardens if it does not comfort. One would think that the consideration that all other Nations, allways have been and now are more miserable than we are, should make one more unhappy, but it has not that effect. It alleviates in some degree our distress; when we see that an evil or a danger is inevitable we resolve or prepare to meet it.
An acquaintance of your’s, Mrs: Price, Mrs: T Greenleaf’s Mother died this Afternoon very suddenly. Last Evening, she was preparing to go abroad upon a tea party. Mrs: A– presents her compliments and thanks for the documents, which she takes a satisfaction in reading, because they are well printed and save her eyes from the torment of reading the newspapers—
With great and sincere esteem I am dear Sir your obliged Servt
